Clase 2:13-cr-00574-DSF_ Document 646 Filed 01/11/21 Page 1lof9 Page ID #:69

DocuSign Envelope [D: CEE5B312-1438-49173-B9F5-228A1FD1I6B1E

10

il

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28

Tom Yu, Esq. (SBN: 306699)
t elayes-yu.com

10803 Foothill Boulevard, Suite 112
Rancho Cucamonga, California 91730
T: 909-481-3833 | F: 909-801-7004

Attorney for Defendant,
Eric Gonzalez

UNITED STATES OF AMERICA
Plaintiff,
V.

ERIC GONZALEZ
Defendant.

LAW OFFICES OF PELAYES & YU, APC

UNITED STATES DISTRICT COURT
CENTRAL DISTRICT OF CALIFORNIA

Case: 2:13-Cr-00574-DSF-1

DECLARATION OF DR. ALAN
MARCUS IN SUPPORT OF ERIC
GONZALEZ’S MOTION TO
REDUCE SENTENCE PURSUANT
TO 18 U.S.C §3582(C)(I)(A))

COMPASSIONATE RELEASE

 

 

/if
fff
lif

 

 

1

DECLARATION OF DR. ALAN MARCUS IN SUPPORT OF ERIC GONZALEZ’S MOTION TO REDUCE
SENTENCE PURSUANT TO 18 U.S.C §3582(C\(1WA\(D

 
Case 2:13-cr-00574-DSF Document 646 Filed 01/11/21 Page 2of9 Page ID #:69

DocuSign Envelope ID: CEE5B312-1438-4913-B9F5-228A1FD16B1E

10

1]

12

13

14

13

16

17

18

19

20

21

22

23

24

25

26

27

28

I, DR. ALAN MARCUS MD, FACP, FACE, declare:

1. Tama licensed medical doctor in the State of California and on or about
July 2018, I began treating Mr. Eric Gonzalez (“Mr. Gonzalez”) as a patient.

2. Eric Gonzalez was diagnosed with Type IT diabetes in 2016.

3. According to the CDC, Type II diabetes puts Mr. Gonzalez at an
increased risk of severe illness from the virus that causes COVID-19.

4. Unfortunately, Mr. Gonzalez’s condition has progressed to include other
high risk conditions including Kidney Disease, Non-alcoholic Fatty Liver Disease
and Microvascular Disease.

5. Collectively, these factors substantially increase his risk of contracting
the virus and more than double Mr. Gonzalez’s chance of death if he does.

6. At that time, Mr. Gonzalez was diagnosed and treated for Non-Alcoholic
Fatty Liver Disease, a small blood vessel complication of Diabetes Mellitus or Pre-
Diabetes, Dyslipidemia, Low Thyroid Levels and Hypopituitary function due to
elevated glucose.

7. Since then, Mr. Gonzalez has had advancement of his microvascular
disease and now has documented microalbuminuria which is consistent with the
probable progression of his disease to renal and cardiovascular disease
complications.

8. This diagnosis is based on Mr. Gonzalez’s January 15, 2020 lab results
reflecting urinary Microalbumin greater than 200 ug/mL. This is ten times greater
than healthy individuals who’s urinary Microalbumin is typically less than 20
ug/mL.

9. To understand the severity of risk Mr. Gonzalez is currently enduring, it
is important to consider each high-risk factor separately and then consider them in

the aggregate.

-2
DECLARATION OF DR. ALAN MARCUS IN SUPPORT OF ERIC GONZALEZ’S MOTION TO REDUCE
SENTENCE PURSUANT TO 18 U.S.C §3582(C)(1 (AD

 

 

 
_ _@ase 2:13-cr-00574-DSF_ Document 646 Filed 01/11/21 Page 3of9 Page ID #:69
DocuSign Envelope IB: CEESB312-1438-4913-B9F5-228A1FD16B1E

10. Diabetes Type II Mellitus is listed as a high-risk factor according to the
Centers for Disease Control.

a. Because COVID-19 is a respiratory disease and diabetes is known
to confer risk of infections, individuals who have diabetes are more
likely to be at higher risk of serious illness if they contract
COVID-19.

b. Research shows that diabetes patients, like Mr. Gonzales, have
mortality rates that are more than twice as high than overall

mortality rates.
" c. Type II diabetes is a chronic condition that affects the way the
" body metabolizes sugar.
0 d. It is characterized by high levels of sugar in the blood and is
" known to increase a person’s susceptibility to COVID-19.

e. About 10.5% of the U.S. population have diabetes and roughly

14

15

26.9 million people, including 26.8 million adults have been
16

diagnosed.
17
f. In 2016, an estimated 1.6 million deaths were directly caused by

diabetes.

18

19

g. One recent report revealed that among 784 patients with diabetes,
20

half were hospitalized including 148 (18.8%) in the intensive care
21

unit. That compares with 2.2% of those with no underlying
22

conditions.
23

h. Similarly, data from two hospitals in Wuhan following 1561
patients with COVID-19, revealed that those with diabetes were

24

25

more likely to require admission to an intensive care unit or to die
26

than those who did not have diabetes.
27
3
DECLARATION OF DR. ALAN MARCUS IN SUPPORT OF ERIC GONZALEZ’S MOTION TO REDUCE
SENTENCE PURSUANT TO 18 U.S.C §3582(C)\(I(AXD

28

 

 

 
10
1
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27

28

 

__@ase 2:13-cr-00574-DSF_ Document 646 Filed 01/11/21 Page 4of9 Page ID #:69
DocuSign Envelope ID: CEESR312-1438-4913-B9F5-228A1FD16B1E

i.

11. Mr

DECLARATION OF DR. ALAN MARCUS IN SUPPORT OF ERIC GONZALEZ’S MOTION TO REDUCE

 

. Gonzalez has increased risk due to his kidney failure because:

. Diabetes is the number one cause of kidney failure and the leading

In addition, Diabetes was found to be more frequent in patents with
severe COID-19 than in patients without.

Furthermore, those patients with COVID-19 and diabetes more
commonly had hypertension, cardiovascular disease,
cerebrovascular disease, nervous system disease, and chronic
kidney disease than those without diabetes with an associated risk

for in-hospital death and poor prognosis.

Mr. Gonzalez’s Type II diabetes has progressed to kidney (renal)

disease.

cause of micro albumin in the urine in the United States.
When a person has diabetes, the level of sugar in the blood is too
high.
Over time, the extra sugar damages the small blood vessels in the
kidneys, and it becomes harder for them to cleanse the blood.
Diabetes can also harm the nerves, often leading to kidney damage]
Renal disease is the poor functioning of the kidneys due in part to a
reduction in blood-flow to the organ.
This is because the kidneys regulate body fluid and blood pressure,
as well as regulate blood chemistry and remove organic waste.
SARS-CoV-2 affects kidney function even in those who did not
have kidney disease prior to infection.
Reports say that up to 30% of patients hospitalized with COVID-
19 in China and New York developed moderate or severe kidney
injury.

-4

SENTENCE PURSUANT TO 18 U.S.C §3582(C)(1)(A)(D)

 
10

ll

12

13

14

15

16

17

18

19

20

21

22

23

24

23

26

27

28

 

_ _@lase 2:13-cr-00574-DSF_ Document 646 Filed 01/11/21 Page5of9 Page ID #:69
DocuSign Envelope ID: CEE5B312-1438-4913-B9F5-228A1FD16B1E

12.

to his non-alcoholic fatty liver disease:

DECLARATION OF DR. ALAN MARCUS IN SUPPORT OF ERIC GONZALEZ’S MOTION TO REDUCE

 

j. Dr. John Sperati, an expert in kidney health revealed that “many

k. Similarly, the CDC warns about significant risks from COVID-19

Mr. Gonzalez has an increased risk of COVID-19 complications due

a. Mr. Gonzalez’ liver disease is worsening.

. Of great concern 1s whether Mr. Gonzalez will suffer from

. Of greater concern is that Mr. Gonzalez’s chances of death from

. Fatty liver disease is typically developed in people who are

. Symptoms of such a condition include severe tiredness, yellowing

. Non-alcoholic fatty liver disease’s main characteristic is too much

. Experts suggest that there is a connection between this disease and

patients with severe COVID-19 are those with co-existing chronic

conditions, including high blood pressure and diabetes.”

in persons having chronic kidney disease of any stage.

permanent scarring and hardening of his liver, otherwise known as

cirrhosis.

COVID-19 have doubled compared to those without this diabetic

complication that signals inflammation and destruction of cells.

overweight or obese or have diabetes, high cholesterol, or high

triglycerides.

of the skin or eyes, spider blood vessels on the skin, long lasting

itching, weakness, and weight loss.
fat stored in liver cells.

insulin resistance. When the muscles and tissues need sugar for
energy, insulin helps unlock cells to take in glucose from the
blood.

5

SENTENCE PURSUANT TO 18 U.S.C §3582(C){ IAD

 
10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28

 

 

tase 6 ass r 903.4 DSE Document 646 Filed 01/11/21 Page 6of9 Page ID #:69

DocuSign Envelope |

CEES6312-1438-4913-B9F5-228A1FD16B1E

h. When the body develops insulin resistance, it means that the cells
do not respond to insulin the way they should and as a result, too
much fat ends up in the liver.

i. Pre-existing liver disease is associated with worse outcomes in
patents with COVID-19. |

j. Inastudy of 2780 patients with COVID-19, patients with chronic
liver disease revealed higher rates of mortality as compared with
those without liver disease.

13. Mr. Gonzalez’s kidney and liver disease has progressed to
microvascular disease increasing his risk factors due to:

a. Mr. Gonzalez’s medical records leaves no question that his
physical health is deteriorating.

b. His diabetes has caused a progression of kidney and liver disease
and worsened into microvascular disease.

c. Mr. Gonzalez’ microvascular disease has advanced to
microalbuminuria which is consistent with the probable
progression of his liver disease to rena! and cardiovascular disease
complications.

d. The scientific literature has clearly and unequivocally shown the
presence of Microvascular disease confers additional risk to
COVID-19 infection in that their death rate is significantly
increased.

e. The same increased death rate is seen with COVID-19 in patients
with albuminuria which is the result of scarring and inflammation
of the small blood vessels that is linked to heart disease, death,

stroke and renal.

-6
DECLARATION OF DR. ALAN MARCUS IN SUPPORT OF ERIC GONZALEZ’S MOTION TO REDUCE
SENTENCE PURSUANT TO 18 U.S.C §3582(C)\1MAXD

 
@ase 2:13-cr-00574-DSF_ Document 646 Filed 01/11/21 Page 7of9 Page ID #:69

DocuSign Envelope iD: CEE5B312-1438-4913-BoF §-228A1FD1I6B1E

10

il

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28

 

 

. Microvascular disease is a condition wherein the walls of the small

arteries in the heart are damaged. These small vessels perfuse the

tissue in organs.

. Abnormalities in these small vessels can cause spasms, resulting in

chest pain and diminished blood flow to the heart.

. Because it affects the heart, if this condition is left untreated, this

disease can be life-threatening and is a particularly dangerous

condition when fighting against COVID-19 virus.

i. Microalbuminuria is an earlier sign of vascular damage and is

considered a predictor of worse outcomes for both kidney and
heart patients.
There is a significant correlation between blood pressure and

microalbuminuria.

. Even high-normal blood pressure is associated with a significant

higher frequency of microalbuminuria and this may be a biomarker
of increased cardiovascular risk.

Microalbuminuria is also an indicator of insulin resistance and of
the increased renal and cardiovascular risk associated with

metabolic syndrome.

. Renal involvement is a pivotal development in diabetes and

microalbuminuria is generally the first clinical sign of renal

dysfunction in diabetics.

. Dozens of studies have revealed similar patterns of vascular

damage in people who have died of COVID-19. One found that
“the lungs of COVID-19 victims had nine times as many clots as

those who dies of the HINI flue.

-7

DECLARATION OF DR. ALAN MARCUS IN SUPPORT OF ERIC GONZALEZ’S MOTION TO REDUCE

SENTENCE PURSUANT TO 18 U.S.C §3582(C\(1N AMD

 
10

li

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28

o. Other studies have noted that the key is direct and indirect damage

. By attacking those cells, COVID-19 infection causes vessels to

. Those changes in turn spark inflammation throughout the body andi

. Therefore, the presence of microvascular disease significantly

. Cardiovascular complications are rapidly emerging as a key threat

14. It is medically advised that Mr. Gonzalez be granted compassionate

release due to his comorbidity risk factors:

a. Toa degree of Medical Certainty, Mr. Gonzalez is at the highest

. He has significant increased risk of death from COVID-19.
. With recommendation and guidance of the CDC, identifying those

I declare under the penalty of perjury, under the laws of the State of

California and the United States of America, that the foregoing is true and correct.

DECLARATION OF DR. ALAN MARCUS IN SUPPORT OF ERIC GONZALE?’S MOTION TO REDUCE

 

 

Case 2:13-cr-00574-DSF Document 646 Filed 01/11/21 Page 8o0f9 Page ID #:6936

to the endothelial cells that line the blood vessels, particularly in
the lungs.

leak and blood to clot.

fuel the acute respiratory distress syndrome responsible for most

patient deaths.

affects the risk of future cardiovascular disease among individuals

with Type IT diabetes.

in COVID-19 cases and place Mr. Gonzalez in one of the highest

categories of increased risk for severe complications.

risk from COVID-19 complications and death.

patients who are at the highest risk from COVID 19 complications
and death, it is medically advised that he be considered a strong

candidate for compassionate release do to his significant increased

risk factors.

-8

SENTENCE PURSUANT TO 18 U.S.C §3582(CX(1)(A))

D

 
ba

10

il

12

13

14

[5

16

7

18

ig

20

21

23

24

25

27

28

 

Case Caso 098 4 DOr Document 646 Filed 01/11/21 Page9of9 Page ID #:69

DecuSign Envelope |

CEESB312-1438-4913-B9F5-228A1FD16BiE

1/7/2021 San Clemente California

Executed on at

DocuSigned by:

flaw, &. Mavoas
oP AMT Marcus MD, FACP, FACE

-9
DECLARATION OF DR. ALAN MARCUS IN SUPPORT OF ERIC GONZALEZ’S MOTION TO REDUCE
SENTENCE PURSUANT TO 18 U.S.C $3582(C(D(AMD

 

 
